DETAILED ACTION

Applicant's election with traverse of species I, claims 1-9 in the reply filed on 10/12/21 is acknowledged. The traversal is on the ground(s) that the designation of these claims as species is improper because the claims cannot be grouped in accordance with the species, the species I and II are not independent and distinct invention. This is not found persuasive because as noted in MPEP § 809.02(a) that: “… If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted”. And as noted in MPEP § 806.04(f) that: “claims to be restricted to different species must be mutually exclusive. The general test as to when claims are restricted, respectively, to different species is the fact that one claim recites limitations which under the disclosure are found in a first species but not in a second, while a second claim recites limitations disclosed only for the second species and not the first.” In this case, clearly, the elected claims (Species I: Claims 1-9), as recited in claim 1, “a semiconductor device, comprising: a gate dielectric layer, located on the isolation structure; a high-k dielectric layer, located on the isolation structure and extended to cover a sidewall and a surface of the gate dielectric layer; and a protection cap, located on a surface and sidewalls of the high-k dielectric layer”. The non-elected species II of claims 10-16, as recited in claim 10, “semiconductor device, comprising: a protection cap, the protection cap comprising a plurality of seal liners located on sidewalls of the first stacked structure, the second stacked structure, and the third stacked structure to seal each high-k dielectric layer of the first stacked structure, the second stacked structure, and the third stacked structure”. The recited limitations found in the non-elected species claims 10-16 but not in the elected species, which is species I of claims .
The requirement is still deemed proper and is therefore made FINAL.
The office action of the examination of the species I, claims 1-9 is set forth below and claims 10-20 are withdrawn from the consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (2003/0025135).
Regarding claim 1, Matsumoto (Fig. 1) discloses a semiconductor device, comprising: a substrate comprising a first region 10 (on the left side), a second region 10 (on the right side), and a transition region 12 located between the first region and the second region 10; an isolation structure 2, located in the transition region 12; a gate dielectric layer 6, located on the isolation structure 102 ([0103]); a high-k dielectric layer 8, located on the isolation structure 2 and extended to cover a sidewall and a surface of the gate dielectric layer 6; and a protection cap 9, located on a surface and sidewalls of the high-k dielectric layer 8 (Fig. 1, [0103]). 



Regarding claim 4, Matsumoto (Fig. 1) discloses wherein the protection cap comprises: a metal gate electrode 7 ([0107]), located on the high-k dielectric layer 8, wherein the metal gate electrode 7, the high-k dielectric layer 8, and the gate dielectric layer 6 form a stacked structure; and a plurality of seal liners 9, located on sidewalls of the stacked structure (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (2003/0025135).
Regarding claim 3, Matsumoto (Figs. 1 and 14) discloses the first and second regions 10 and a gate electrode 7 are the rings (Fig. 14), but does not show the protection cap 9 is a ring. It has been held to be within the general skill of a worker in the art to select the protection cap is a ring for the intended use as a matter of design choice. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention .

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 5. Specifically, the prior art of record fails to disclose the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed, and the stacked structure is disposed on the second portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814